Case: 2:17-cv-00084-DLB-CJS Doc #: 191 Filed: 08/14/19 Page: 1 of 2 - Page ID#: 3474



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                          NORTHERN DIVISION AT COVINGTON


  MCHELLE KINDOLL,                            :
                                              :   Case No. 2:17-cv-84DLB
                Plaintiffs                    :
                                              :   Judge David L. Bunning
       v.                                     :
                                              :   NOTICE OF FILING PROPOSED
  SOUTHERN HEALTH PARTNERS,                   :   AGREED UPON ORDER
  et al.,                                     :
                                              :
                                              :
                   Defendants.                :



        Plaintiff gives notice of filing an agreed proposed order dismissing this case.



  Respectfully Submitted,


  s/ Alphonse A. Gerhardstein                         Gary F. Franke
  Alphonse A. Gerhardstein                            Michael O’Neill
  Attorney for Plaintiffs                             GARY F. FRANKE CO., L.P.A.
  Gerhardstein & Branch, Co LPA                       120 East 4th Street - Suite 1040
  441 Vine Street, Suite 3400                         Cincinnati, Ohio 45202
  Cincinnati, Ohio 45202                              (513) 564-9222
  (513) 621-9100                                      Fax (513) 564-9990
  Fax (513) 345-5543                                  gff@garyfrankelaw.com
  agerhardstein@gbfirm.com                            MDO@garyfrankelaw.com
  adamgerhardstein@gbfirm.com

                                                      Donald L. Nageleisen, P.L.L.C.
                                                      2216 Dixie Highway, Suite 200B
                                                      Ft. Mitchell, Kentucky 41017
                                                      (859)491-8887
                                                      Fax (859) 491-5544
                                                      dlnlegalmail@yahoo.com




                                                  1
Case: 2:17-cv-00084-DLB-CJS Doc #: 191 Filed: 08/14/19 Page: 2 of 2 - Page ID#: 3475



                                  CERTIFICATE OF SERVICE

        I hereby certify that on August 14, 2019, a copy of the foregoing pleading was filed

 electronically. Notice of this filing will be sent to all parties for whom counsel has entered an

 appearance by operation of the Court’s electronic filing system. Parties may access this filing

 through the Court’s system. I further certify that a copy of the foregoing pleading and the Notice

 of Electronic Filing has been served by ordinary U.S. mail upon all parties for whom counsel has

 not yet entered an appearance electronically.

                                                              s/ Alphonse A. Gerhardstein
                                                              Alphonse A. Gerhardstein




                                                  2
